DAUKSCH, Judge.
This is an appeal from a marital dissolution judgment. We affirm in all respects except the order that the marital home be partitioned. Neither party requested it, it was not a part of any pleadings or raised in evidence, and thus was not an issue for the judge to decide. Willis v. Willis, 574 So.2d 328 (Fla. 5th DCA 1991); Martinez v. Martinez, 573 So.2d 37, 43 (Fla. 1st DCA 1990), rev. den., 581 So.2d 1309 (Fla.1991); Britt v. Britt, 552 So.2d 323, 324 (Fla. 1st DCA 1989); Borntraeger v. Borntraeger, 521 So.2d 125, 126 (Fla. 1st DCA 1987), rev. den., 531 So.2d 1352 (Fla.1988).
The order of partition is quashed. In all other respects the judgment is affirmed.
AFFIRMED in part; REVERSED in part.
PETERSON and THOMPSON, JJ., concur.